DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
“the enveloping unit” should read “the at least one enveloping unit” in all three instances the limitation appears in the claim.
“the received product” should read “the at least one received product” in both instances the limitation appears in the claim.
“comprising” in line 7 should read “comprises”.
“comprising” in line 8 should read “comprises”.
“the barrier layer” in line 9 should read “the at least one barrier layer”.
“transport unit” in line 16 should read “at least one transport unit”.
Claims 8 and 10-13 are objected to because of the following informality: “characterized in that” should read “wherein”.
Claim 10 is objected to because of the following informalities:
“A method for production and/or for transport of the primary paper packaging by the packaging machine according to claim 8” in lines 1-2 should read “The method according to claim 8”.
“result from” in line 6 should read “result of”.
“packaging and,” in line 7 should read “packaging, and”.
Claim 11 is objected to because of the following informalities:
“result from” in line 5 should read “result of”.
“packaging and,” in line 6 should read “packaging, and”.
Claim 12 is objected to because of the following informalities:
“step the” in line 2 should read “step, the”.
“the further” in line 6 should read “the at least one further”.
Claim 13 is objected to because of the following informalities:
“result from” in line 5 should read “result of”.
“packaging and,” in line 6 should read “packaging, and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the primary paper packaging" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a primary paper packaging”.
Claim 8 recites the limitation "the enveloping unit" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an enveloping unit of the primary paper packaging”.
Claim 8 recites the limitation "the fin" in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a fin”.
The term "essentially" in claim 12 line 7 is a relative term which renders the claim indefinite. The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The amount of overlap/contact between the fins of the primary paper packaging and of the further primary paper packaging has been rendered indefinite by the use of the term.
Claim 13 recites the limitation "the primary paper packaging" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a primary paper packaging”.
Claim 13 recites the limitation "the fin" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a fin”.
Claim 13 recites the limitation "the enveloping unit" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “an enveloping unit”.
Claim 15 recites the limitation "a secondary packaging" in line 2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the secondary packaging mentioned in line 19 of claim 7 or a totally new secondary packaging. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the secondary packaging”.
Claims 10-12 are rejected as being indefinite because they depend from claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Goodman (US 4,800,703).
Regarding claim 7, Goodman discloses a packaging machine (10 in Figure 1) for transport of a primary packaging (20 in Figures 1 and 2a) for receiving at least one product (the “smaller, discrete items” described in Col. 1 line 7), wherein the primary packaging (20) comprises at least one enveloping unit (the outer covering material of 20, which envelops the contained at least one product) (Col. 1 lines 5-15), wherein the packaging machine (10) comprises at least one transport unit (16), which is configured such that during a transport, the primary packaging (20) is supported at least in a region of a fold triangle (one of the two “fold triangles” shown in an annotated version of Figure 1 of Goodman, hereinafter Figure 1x, below) of the enveloping unit (the outer covering material of 20) (apparent from Figure 1x below), wherein the transport unit (16) includes a gripper unit (42 in Figure 2a), which is configured, by a form-fit and/or force-fit connection (created by applying suction to the vacuum shrouds 42), to lift the primary packaging (20) from a product feeding unit (14 in Figures 1 and 2a) of the packaging machine (10) and to convey the primary packaging (20) to a secondary packaging (88 in Figures 1 and 2a) (Col. 5 lines 16-51, Col. 6 lines 9-41).

    PNG
    media_image1.png
    730
    1055
    media_image1.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Goodman
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, the recitation “for production and/or for transport of a primary paper packaging for receiving at least one product, wherein the primary paper packaging comprises at least one enveloping unit and at least one functional unit for protection of the enveloping unit and/or the received product from damage, wherein the enveloping unit comprising at least one barrier layer for protection of the received product and comprising at least one carrier layer, which is connected with the barrier layer” of claim 7 does not differentiate the claimed packaging machine from the packaging machine (10) of Goodman which satisfies the claimed structural limitations. The recitation only requires the packaging machine to be capable of production and/or transport of a primary paper packaging for receiving at least one product, and the packaging machine (10) of Goodman is clearly capable of transporting a primary paper packaging for receiving at least one product.
Please note that the primary paper packaging is not a positively recited claim element, and therefore the primary paper packaging and its specifics (such as being made of paper and having at least one enveloping unit, at least one functional unit, at least one barrier layer, and at least one carrier layer) are not covered by claim 7 and are outside the scope of claim 7. Claim 7 is a claim to a packaging machine, not to a combination of a packaging machine and a primary paper packaging. Thus, the limitations “wherein the primary paper packaging comprises at least one enveloping unit and at least one functional unit for protection of the enveloping unit and/or the received product from damage, wherein the enveloping unit comprising at least one barrier layer for protection of the received product and comprising at least one carrier layer, which is connected with the barrier layer” in lines 4-9 of claim 7 do not patentably distinguish the claimed packaging machine from prior art packaging machines, and prior art references used to reject claim 7 do not need to teach these limitations. The packaging machine (10) of Goodman is clearly capable of performing the required functions involving the primary paper packaging recited in claim 7.
Regarding claim 14, Goodman discloses that the packaging machine (10) is a tubular bag packaging machine (because pouches 20 have a tubular shape, as is apparent from Figure 2a; Col. 1 lines 5-10).
Regarding claim 15, Goodman discloses that the transport unit (16) transports the primary packaging (20) into a secondary packaging (88) (Col. 5 lines 16-51, Col. 6 lines 9-41).
Please note that the claim is directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Hence, the functional limitations “wherein the transport unit transports the primary paper packaging into a secondary packaging” do not distinguish the claimed transport unit from the transport unit (16) of Goodman which meets the claimed structural limitations. It is clear from Col. 5 lines 16-51 and Col. 6 lines 9-41 of Goodman that the transport unit (16) of Goodman is capable of performing the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Fulton (US 3,288,325).
Regarding claim 8, Goodman discloses a method for transport of the primary packaging (20) by the packaging machine (10) according to claim 7 (see 102(a)(1) and 102(a)(2) rejections of claim 7 above, Col. 5 lines 16-51, Col. 6 lines 9-41), characterized in that in at least one method step, during a transport, the primary packaging (20) is supported, at least in the region of a fold triangle (one of the two “fold triangles” shown in Figure 1x above) of the enveloping unit (the outer covering material of 20) (apparent from Figure 1x above).
However, Goodman does not disclose: the primary packaging is a primary paper packaging.
Fulton teaches that it was known to make a primary packaging (20 in Figure 3) out of paper in order to make the primary packaging (20) low cost and strong (Col. 2 lines 20-24).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goodman to incorporate the teachings of Fulton by making the primary packagings (20) of Goodman out of paper so that the primary packaging is a primary paper packaging, because doing so would make the primary packaging low cost and strong.
Regarding claim 12, Goodman in view of Fulton teaches that in at least one method step the primary paper packaging (20 of Goodman as modified in view of Fulton) and at least one further primary paper packaging (a second pouch 20 of Goodman shown in Figures 1 and 2a of Goodman, as modified in view of Fulton) are arranged in a secondary packaging (88 in figure 1 of Goodman) in a cross-wise manner in such a way that fins (the fins/seals at opposite ends of 20 shown in Figures 2a and 1 of Goodman, Col. 1 lines 8-10 of Goodman) of the primary paper packaging (20 of Goodman, as modified in view of Fulton) and of the further primary paper packaging (the second pouch 20 of Goodman, as modified in view of Fulton) are arranged essentially overlap-free or contact-free (apparent from Figure 1, Col. 5 lines 37-51, Col. 6 lines 25-41).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Fulton in further view of Barthel et al. (DE 19852936 A1), hereinafter Barthel.
Regarding claim 10, Goodman in view of Fulton teaches a method for transport of the primary paper packaging (20 of Goodman as modified in view of Fulton) by the packaging machine (10) according to claim 8 (see 103 rejection of claim 8 above).
However, Goodman in view of Fulton does not teach: in at least one method step, during a laying-in into a secondary packaging, the fin of the enveloping unit of the primary paper packaging is bent, arched and/or folded around an axis as a result from a contact with an inner wall of the secondary packaging and, a pivoting movement of the primary paper packaging is effected, in which a further fin of the enveloping unit of the primary paper packaging is bent, arched and/or folded around a further axis.
Barthel teaches that it was known to, in at least one method step, during a laying-in into a secondary packaging (2 in Figure 1), bend, arch, and/or fold a fin (4 at the top end of 3 in Figure 1) of an enveloping unit (the outer covering material of 3 in Figures 1-3, which envelops products 6) of a primary packaging (3 in Figures 1-3) around an axis as a result from a contact with an inner wall (left wall 2b in Figure 3) of the secondary packaging (2) (apparent when Figure 3 is viewed in relation to Figure 1, Paragraph 0022 lines 1-6 and Paragraph 0008 lines 5-8 of Machine Translation of DE 19852936 A1) and, effect a pivoting movement of the primary packaging (3) in which a further fin (4 at the bottom end of 3 in Figure 1) of the enveloping unit (the outer covering material of 3) of the primary packaging (3) is bent, arched and/or folded around a further axis (apparent when Figure 3 is viewed in relation to Figure 1, Paragraph 0022 lines 1-6 and Paragraph 0008 lines 5-8 of Machine Translation of DE 19852936 A1), in order to allow the primary packaging (3) to cushion shocks without damaging contained products (6 in Figures 1-3) (Paragraph 0022 lines 7-9 and Paragraph 0008 line 9 of Machine Translation of DE 19852936 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Goodman in view of Fulton to incorporate the teachings of Barthel so that in at least one method step, during a laying-in into a secondary packaging (88 in Figures 1 and 2a of Goodman), the fin (one of the two fins/seals at opposite ends of 20 shown in Figure 2a of Goodman, Col. 1 lines 8-10 of Goodman) of the enveloping unit (the outer covering material of 20 of Goodman as modified in view of Fulton) of the primary paper packaging (20 of Goodman as modified in view of Fulton) is bent, arched and/or folded around an axis as a result from a contact with an inner wall of the secondary packaging (88 of Goodman) and, a pivoting movement of the primary paper packaging (20 of Goodman as modified in view of Fulton) is effected, in which a further fin (the other of the two fins/seals at opposite ends of 20 shown in Figure 2a of Goodman, Col. 1 lines 8-10 of Goodman) of the enveloping unit (the outer covering material of 20 of Goodman as modified in view of Fulton) of the primary paper packaging (20 of Goodman as modified in view of Fulton) is bent, arched and/or folded around a further axis, because doing so would allow the primary paper packaging (20 of Goodman as modified in view of Fulton) to cushion shocks without damaging the contained at least one product (the “smaller, discrete items” described in Col. 1 line 7 of Goodman).


Allowable Subject Matter
Claims 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 11 and 13, the prior art taken alone or in combination fails to disclose or render obvious the step of: during a laying-in of a primary paper packaging into a secondary packaging, effecting a folding of an outer wall of the secondary packaging, in which a further fin of an enveloping unit of the primary paper packaging is bent, arched and/or folded around a further axis.
The combination of these limitations makes dependent claims 11 and 13 allowable over the prior art.
After exhaustive searching, the closest prior art reference found by the examiner was Barthel et al. (DE 19852936 A1), hereinafter Barthel. As explained in the 103 rejection of claim 10 above, Barthel teaches bending, arching, and/or folding of both fins (4 at the top and bottom ends of 3 in Figure 1) of an enveloping unit (the outer covering material of 3) of a primary packaging (3) around respective axes as a result of plain contact with inner walls (left and right walls 2b in Figure 3) of a secondary packaging (2) during a laying-in of the primary packaging (3) into the secondary packaging (2) (apparent when Figure 3 is viewed in relation to Figure 1, Paragraph 0022 lines 1-6 and Paragraph 0008 lines 5-8 of Machine Translation of DE 19852936 A1). However, Barthel fails to disclose folding of an outer wall of the secondary packaging (2) to bend, arch and/or fold the second/further fin (4) of the primary packaging (3), as recited in claims 11 and 13. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify Barthel in view of the prior art to teach folding of an outer wall of the secondary packaging (2) to bend, arch and/or fold the second/further fin (4) of the primary packaging (3), as recited in claims 11 and 13.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/Examiner, Art Unit 3731